                                                                             Entered on Docket
                                                                             May 06, 2021
                                                                             EDWARD J. EMMONS, CLERK
                                                                             U.S. BANKRUPTCY COURT
                                                                             NORTHERN DISTRICT OF CALIFORNIA

                             1    Aron M. Oliner (SBN: 152373)
                                  Geoffrey A. Heaton (SBN: 206990)             Signed and Filed: May 6, 2021
                             2    DUANE MORRIS LLP
                                  One Market Plaza
                             3    Spear Street Tower, Suite 2200
                                  San Francisco, CA 94105-1127
                             4    Telephone: (415) 957-3000
                                  Facsimile: (415) 957-3001                    ________________________________________
                             5    Email: gheaton@duanemorris.com               DENNIS MONTALI
                                                                               U.S. Bankruptcy Judge
                             6    Attorneys for Chapter 7 Trustee
                                  E. LYNN SCHOENMANN
                             7

                             8                              UNITED STATES BANKRUPTCY COURT

                             9                              NORTHERN DISTRICT OF CALIFORNIA

                            10                                      SAN FRANCISCO DIVISION

                            11    In re                                                 Case No. 21-30299 DM
                            12    ACEH CAPITAL, LLC,                                    Chapter 7
                            13                    Debtor.                               ORDER APPOINTING COUNSEL FOR
                                                                                        TRUSTEE
                            14
                                                                                        [NO HEARING REQUIRED]
                            15

                            16             E. Lynn Schoenmann, Chapter 7 Trustee, has filed an Application for Order Appointing

                            17    Counsel for Trustee. No adverse interest being represented or shown, and the Court being

                            18    satisfied that the firm of Duane Morris LLP is disinterested and does not hold or represent an

                            19    interest adverse to the estate, and that its appointment will be in the best interests of the estate,

                            20    and good cause appearing therefor,

                            21             IT IS HEREBY ORDERED that the Application of E. Lynn Schoenmann, Chapter 7

                            22    Trustee, for the appointment of Duane Morris LLP as her counsel, is hereby approved on the

                            23    terms set forth in the Application,

                            24             IT IS FURTHER ORDERED that compensation shall be paid as an administrative

                            25    expense in such amounts as the Court may hereafter determine and allow.                The Court’s

                            26    Guidelines for Compensation and Reimbursement will apply. They are available at

                            27    www.canb.uscourts.gov.

                            28                                          ***END OF ORDER***
D UANE M O RRIS
   S A N F RA N C I S C O
                            LLP
                                  DM3\7479986                                       1
                            Case: 21-30299 ORDER
                                            Doc# 8APPOINTING   COUNSEL
                                                     Filed: 05/06/21   FOR TRUSTEE
                                                                     Entered:       - CASE
                                                                              05/06/21     NO. 21-30299
                                                                                        17:54:41    PageDM1 of 2
                             1                                         COURT SERVICE LIST
                             2

                             3
                                  [All parties entitled to service are ECF registered in this case.]
                             4

                             5

                             6

                             7

                             8

                             9

                            10

                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
D UANE M O RRIS             LLP
   S A N F RA N C I S C O         DM3\7479986                                        2
                            Case: 21-30299 ORDER
                                            Doc# APPOINTING COUNSELEntered:
                                                 8 Filed: 05/06/21 FOR TRUSTEE   - CASE
                                                                            05/06/21    NO. 21-30299
                                                                                     17:54:41        DM 2
                                                                                                  Page  B of 2
